1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   JUDY RONNINGEN CHURCH, et al.,                 ) Case No.: 1:19-cv-00915- DAD JLT
                                                    )
12                 Plaintiffs,                      ) ORDER VACATING SCHEDULING
                                                    ) CONFERENCE
13          v.                                      )
                                                    )
14   SCOTT KERNAN, et al.,                          )
                                                    )
15                 Defendants.                      )
                                                    )
16                                                  )

17          The Court has issued findings and recommendations to dismiss the action due to the plaintiffs’

18   failure to prosecute the action and comply with the Court’s orders. (Doc. 5) Thus, the scheduling

19   conference set on December 11, 2019 is VACATED.

20
21   IT IS SO ORDERED.

22      Dated:    December 6, 2019                           /s/ Jennifer L. Thurston
23                                                    UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
